Exhibit 10.2

 

 

TERM SHEET WITH RESPECT TO

GLOBAL SETTLEMENT AND WITHDRAWAL OF COMMITTEE OBJECTIONS

 

 

The following terms and conditions are part of a comprehensive compromise and
settlement between the Debtors, the Ad Hoc Committee, Wasserstein and the
Official Committee (each as defined below and, collectively, the “Parties” and
each, a “Party”). The Parties have authorized their respective undersigned
counsel to execute this term sheet on their behalf, and the undersigned counsel
hereby represent and warrant that they are so authorized. Each element of this
term sheet is consideration for each other element and an integral aspect of the
proposed comprehensive compromise and settlement. This term sheet does not
constitute an offer of securities or a solicitation of acceptances or rejections
of any future chapter 11 plan for the Debtors. The terms and provisions set
forth herein are preliminary and subject to the execution and delivery of
definitive documentation. This summary of terms and conditions is not intended
to define or describe all of the terms and conditions of the proposed
transactions described herein.

 

     Proposed Global Resolution Debtors:    Harry & David Holdings, Inc.; Harry
and David; Harry & David Operations, Inc.; and Bear Creek Orchards, Inc. Ad Hoc
Committee:    The ad hoc committee of certain holders of the Debtors’ public
notes represented by Stroock & Stroock & Lavan LLP in connection with the
Debtors’ chapter 11 bankruptcy cases Wasserstein:    Wasserstein Partners LP and
its affiliate Wasserstein & Co., LP., together with the funds managed by them.
Official Committee:    The official committee of unsecured creditors appointed
in the Debtors’ chapter 11 cases Amended Plan Term Sheet:    Each of the Parties
hereto agrees to support the Plan Term Sheet annexed hereto (the “Amended Plan
Term Sheet”) reflecting the terms of an amended plan support agreement (the
“Amended PSA”). The Parties’ agreement to the Amended Plan Term Sheet is a
condition to the Committee’s agreement to this term sheet. Committee Backstop
and Accredited Investor Objections:    No later than Monday, May 9, 2011, the
Committee will file with the Bankruptcy Court notices of withdrawal of the
objections filed with respect to the Motion of the Debtors for an Order
Approving and Assuming Backstop Stock Purchase Agreement and Fee and
Indemnification Provisions Related Thereto (the “Backstop Motion”) and the
Motion of the Debtors for an Order (I) Authorizing Them to Distribute an
Accredited Investor Questionnaire to Their Unsecured Creditors; (II) Approving
Procedures Related Thereto and (III) Setting Rights Offering Record Date (the
“Accredited Investor Motion”)



--------------------------------------------------------------------------------

DIP Financing:    The Parties agree to the entry of the attached proposed final
order approving the DIP Financing Motion (as defined below). No later than
Monday, May 9, 2011, the Committee will file with the Bankruptcy Court a notice
of withdrawal of its objection to the Motion of the Debtors for Interim and
Final Orders Pursuant to 11 U.S.C. Sections 105, 107, 361, 362, 363, 364 and 507
and Rules 2002, 4001, 9014 and 9018 of the Federal Rules of Bankruptcy Procedure
(I) Authorizing the Debtors to (A) Obtain Post-Petition Financings, (B) Obtain
Exit Financing, (C) Use Cash Collateral; and (D) File Related Fee Letters Under
Seal; (II) Granting Liens and Super-Priority Claims; (III) Scheduling a Final
Hearing; and (IV) Granting Related Relief (the “DIP Financing Motion”).
Announcement of Settlement:    The Parties will announce to the Bankruptcy Court
at the hearing on May 10, 2011 the terms of the settlement, including the
Committee’s agreement to support and commit to a plan of reorganization
consistent with the terms of the Amended Plan Term Sheet. Discovery:    All
discovery propounded by the Committee in connection with the Backstop Motion,
the Accredited Investor Motion and the DIP Financing Motion (including the
subpoenas issued to the Debtors, the Ad Hoc Committee, and Wasserstein) shall be
stayed until the earlier of (a) the effective date of a plan consistent with the
Amended PSA, at which time the discovery shall be withdrawn or otherwise
terminate, or (b) the occurrence of a Termination Event as defined in the
Amended PSA. SEC Filing:    No later than 7 a.m. ET on Tuesday May 10, 2011, the
Debtors will issue an 8K with the Securities and Exchange Commission, together
with a copy of the Amended Plan Term Sheet and this term sheet, announcing the
terms of the Amended Plan Term Sheet, along with the committee’s support thereof
and thereto, and an estimate of the range of general unsecured claims expected
in the cases.

 

-2-



--------------------------------------------------------------------------------

Date: May 9, 2011    

By: /s/ Daniel J. DeFranceschi

   

By: /s/ Robert J. Dehney

Daniel J. DeFranceschi (No. 2732)

Paul N. Heath (No. 3704)

Zachary I. Shapiro (No. 5103)

Tyler D. Semmelman (No. 5386)

 

RICHARDS, LAYTON & FINGER, P.A.

920 N. King Street

Wilmington, Delaware 19801

Telephone: (302) 651-7700

 

-and-

 

David G. Heiman

JONES DAY

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

Telephone: (216) 586-3939

 

Brad B. Erens

Timothy W. Hoffmann

JONES DAY

77 West Wacker

Chicago, Illinois 60601

Telephone: (312) 782-3939

 

ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION

   

Robert J. Dehney (No. 3578)

Gregory W. Werkheiser (No. 3553)

Andrew Remming (No. 5120)

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

1201 North Market Street, 18th Floor

Wilmington, DE 19801

Telephone: (302) 658-9200

Facsimile: (302) 658-3989

 

-and-

 

STROOCK & STROOCK & LAVAN LLP

Kristopher M. Hansen

Erez E. Gilad

180 Maiden Lane

New York, New York 10038

Telephone: (212) 806-5400

Facsimile: (212) 806-6006

 

ATTORNEYS FOR THE AD HOC COMMITTEE

 

-3-



--------------------------------------------------------------------------------

Date: May 9, 2011    

By: /s/ Laura Davis Jones

   

By: /s/ Michael R. Nestor

Laura Davis Jones (Bar No. 2436)

Bradford J. Sandler (Bar No. 4142)

PACHULSKI STANG ZIEHL & JONES LLP

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899-8705 (Courier 19801)

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

 

-and-

 

LOWENSTEIN SANDLER PC

Kenneth A. Rosen, Esq.

Sharon L. Levine, Esq.

Thomas A. Pitta, Esq.

Nicole Stefanelli, Esq.

65 Livingston Avenue

Roseland, New Jersey 07068

Telephone: (973) 597-2500

Facsimile: (973) 597-2400

 

PROPOSED COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS

   

Michael R. Nestor, Esq.

Edmon L. Morton, Esq.

Donald J. Bowman, Jr., Esq.

YOUNG CONAWAY STARGATT & TAYLOR, LLP

1000 West Street, 17th Floor

Wilmington, Delaware 19801

Telephone: (302) 571-6600

Facsimile: (302) 571-1253

 

-and-

 

Thomas B. Walper, Esq.

Seth Goldman, Esq.

MUNGER, TOLLES & OLSON LLP

255 South Grand Avenue, 35th Floor

Los Angeles, CA 90071

Telephone: (213) 683-9554

 

ATTORNEYS FOR WASSERSTEIN PARTNERS LP AND WASSERSTEIN & CO., LP

 

-4-